     Case 2:20-cv-00646-RGK-JEM Document 12 Filed 05/14/20 Page 1 of 1 Page ID #:43



 1                                                                                      JS-6
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                CENTRAL DISTRICT OF CALIFORNIA
 8
      In Sun Kil,                                         Case No. 2:20-cv-00646-RGK-JEM
 9
                             Plaintiff(s),
10                                                        ORDER DISMISSING ACTION FOR
      vs.                                                 LACK OF PROSECUTION
11
      MATJIP, Inc. et al.,
12
                             Defendant(s).
13
14
             On May 6, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
15
      Prosecution (OSC) [10]. Plaintiff timely responded to the OSC on May 13, 2020 [11]. After
16
      review and consideration of the response, the Court does not find good cause for the lack of
17
      prosecution and orders the matter dismissed without prejudice.
18
             IT IS SO ORDERED.
19
20    Dated: May 14, 2020
                                                          R. GARY KLAUSNER
21                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
